  Case 4:20-cv-00054-WTM-CLR Document 6 Filed 08/24/20 Page 1 of 1



           IN THE UNITED STATES DISTRICT COURT FOR
               THE SOUTHERN DISTRICT OF GEORGIA
                          SAVANNAH DIVISION


ROY LOMAX GARDNER,


      Plaintiff,

V.                                        CASE NO. CV420-054


TYBEE ISLAND SHERIFF'S
OFFICE; CHATHAM COUNTY,
GEORGIA; CHATHAM COUNTY
PUBLIC DEFENDERS OFFICE; and
KEVIN JONES;


      Defendants.




                             ORDER


     Before the Court is the Magistrate Judge's Report and

Recommendation (Doc. 3), to which no objections have been

filed. After a careful review of the record, the report and

recommendation is ADOPTED as the Court's opinion in this case.

As a result. Plaintiff's motion to proceed in forma pauperis

(Doc. 2) is DENIED and the complaint is DISMISSED WITHOUT

PREJUDICE. The Clerk of Court is DIRECTED to close this case.


     SO ORDERED    this         day of August 2020.



                                  WILLIAM T. MOORE,
                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN    DISTRICT OF GEORGIA
